J-S10033-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ANDREW P. GLUSHKO

                            Appellant                No. 2387 EDA 2016


                  Appeal from the Order Entered May 10, 2016
                In the Court of Common Pleas of Monroe County
              Criminal Division at No(s): CP-45-CR-0001053-2015

BEFORE: BENDER, P.J.E., DUBOW, J., and SOLANO, J.

JUDGMENT ORDER BY SOLANO, J.:                           FILED MAY 12, 2017

        Appellant, Andrew P. Glushko, appeals pro se from the trial court’s

order of May 10, 2016, which ordered that his pro se motions be forwarded

to his counsel of record. We quash the appeal.

        On November 5, 2015, Appellant pleaded guilty to failing to register as

a sexual offender with the Pennsylvania State Police. 1 The court sentenced

him on January 12, 2016, to 2-4 years’ incarceration. He did not file a direct

appeal.     On February 19, 2016, Appellant filed a motion for return of

property and a “motion to be present through video.” He also filed a motion

to proceed pro se.       On May 10, 2016, the court issued an order directing

that these three motions be forwarded to plea counsel, pursuant to

____________________________________________
1
    18 Pa.C.S. § 4915.1(a)(3).
J-S10033-17


Pa.R.Crim.P. 576(a)(4).2 Subsequently, counsel filed a petition to withdraw,

which the court granted on July 5, 2016.

        On July 27, 2016, Appellant, acting pro se, filed a notice of appeal and

a concise statement of matters complained of on appeal pursuant to

Pa.R.A.P. 1925(b).       In the notice of appeal, Appellant stated that he was

appealing “from the order entered on May 10, 2016,” and he attached a

copy of said order.

        On September 16, 2016, this Court issued a rule to show cause asking

Appellant to explain, within ten days of the date of the order, why the appeal

should not be quashed as untimely. On September 21, 2016, Appellant filed

a response. The Court did not discharge the rule to show cause order, and

deferred the jurisdictional issue to this panel.

        On October 18, 2016, Appellant filed a brief to this Court, and,

pursuant to the requirements of Pa.R.A.P. 2115, he stated that he was

appealing “Order, 5/10/16, p. A6.”             Page A6 of the brief is a copy of the

order of May 10, 2016.
____________________________________________
2
    Pa.R.Crim.P. 576(a)(4) states:

        In any case in which a defendant is represented by an attorney,
        if the defendant submits for filing a written motion, notice, or
        document that has not been signed by the defendant’s attorney,
        the clerk of courts shall accept it for filing, time stamp it with the
        date of receipt and make a docket entry reflecting the date of
        receipt, and place the document in the criminal case file. A copy
        of the time stamped document shall be forwarded to the
        defendant’s attorney and the attorney for the Commonwealth
        within 10 days of receipt.


                                           -2-
J-S10033-17


      We quash Appellant’s appeal for two reasons. First, under Pa.R.A.P.

903, an appeal “shall be filed within 30 days after the entry of the order

from which the appeal is taken.” The 30-day requirement is jurisdictional.

Commonwealth v. Pena, 31 A.3d 704, 706 (Pa. Super. 2011). Appellant

thus had until June 9, 2016, to file an appeal from the order of May 10,

2016. As Appellant did not file his notice of appeal until July 27, 2016, his

appeal is untimely.

      Second, the order of May 10, 2016, was interlocutory, as it merely

ordered the clerk of courts to comply with Rule 576 by forwarding copies of

Appellant’s motions to his counsel. The court’s order did not dispose of the

substance of Appellant’s motions, and, consequently, was not a final order.

See Pa.R.A.P. 341(a) (“an appeal may be taken as of right from any final

order of a government unit or trial court”), 341(b)(1) (defining a “final

order” as “any order that disposes of all claims and of all parties”). Nor was

the order one from which an interlocutory appeal could be taken as of right.

See generally Pa.R.A.P. 311. This Court therefore is without jurisdiction to

hear Appellant’s appeal.

      Appeal quashed.




                                    -3-
J-S10033-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2017




                          -4-